Name: 2012/3/EU: Decision of the European Parliament and of the Council of 13Ã December 2011 on the mobilisation of the Flexibility Instrument
 Type: Decision
 Subject Matter: budget;  EU finance;  financing and investment
 Date Published: 2012-01-07

 7.1.2012 EN Official Journal of the European Union L 4/10 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 December 2011 on the mobilisation of the Flexibility Instrument (2012/3/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular the fifth paragraph of point 27 thereof, Having regard to the proposal from the European Commission, Whereas: After having examined all possibilities for reallocating appropriations under subheading 1a and heading 4, the two arms of the budgetary authority agreed to mobilise the Flexibility Instrument to complement the financing in the 2012 budget, beyond the ceiling of subheading 1a, of EUR 50 million towards the financing of the Europe 2020 Strategy, and beyond the ceiling of heading 4, of EUR 150 million towards the financing of the European Neighbourhood Policy, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2012 (hereinafter the 2012 budget), the Flexibility Instrument shall be used to provide the sum of EUR 50 million in commitment appropriations under subheading 1a and EUR 150 million in commitment appropriations under heading 4. That amount shall be used to complement the financing of:  EUR 50 million for the Europe 2020 Strategy under subheading 1a,  EUR 150 million for the European Neighbourhood Policy under heading 4. Article 2 This decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 13 December 2011. For the European Parliament The President J. BUZEK For the Council The President M. SZPUNAR (1) OJ C 139, 14.6.2006, p. 1.